COX, Judge
(concurring in the result):
I agree with Chief Judge Everett to the extent that Airman Peelman’s testimony at this trial was so tainted that appellant’s conviction of the affected specifications cannot stand, and I agree that the testimony is permanently tainted. I would not preclude the Government from retrying the case with a view towards eliciting new un*245tainted testimony from her during a new trial.
As I read the record of trial, it appears that the military judge was satisfied that no communication from appellant was ever transmitted through Smith to Peel-man. If so, there is no reason why Peel-man should not now be permitted to testify as to matters of which she has, at all times, had personal knowledge, providing she is willing to testify without immunity. Indeed, if Peelman knew anything about appellant’s litigation posture, the record suggests that it was gained directly from appellant herself during their frequent exchanges of information, often immediately following their respective sessions with counsel.
In view of the questions surrounding the involvement of defense counsel and the circumstances of Peelman’s testimony, however, I would agree, out of an abundance of caution, that the Government at a rehearing should again establish, by a preponderance of the evidence, that any testimony sought to be introduced was not affected by an improper communication from Smith to Peelman.
Accordingly, I concur in the disposition of the present case decreed by Chief Judge Everett in his opinion.